DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 41-55 is/are pending. 
Claim(s) 1-40 is/are cancelled.
Claim(s) 41 and 55 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  The prior-filed application is U.S. Provisional Application No. 63/060,487 (filed on 8/3/2020).


Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 10/14/2020 and 4/25/2022 and 5/12/2022 have been considered by the examiner.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 41, 43-53 and 55 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, an abstract idea) without significantly more.  

As per the 2019 Patent Eligibility Guidance, claim(s) 41, 43-53 and 55 are eligible as per the Step 1 (statutory) analysis.

However, as per the Step 2A Prong One (abstract idea, law of nature or natural phenomenon) analysis, the claimed invention in claim(s) 41, 43-53 and 55 is/are directed to a judicial exception (specifically, an abstract idea); this is because the claims recite receiving data and make determinations based on the received data, all of which fall under a sub-category of abstract ideas, namely mental processes.

As per the Step 2A Prong Two (practical application) analysis, this judicial exception is not integrated into a practical application because claim(s) 41, 43-53 and 55 simply recite data gathering and manipulation which are not incorporated into any such practical application which applies the gathered and manipulated data.

As per the Step 2B (significantly more) analysis, claim(s) 41, 43-53 and 55 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite functional units where the functions (of gather and manipulating data) are related to one another, without the recitation of any non-generic hardware that incorporates such data gathering and manipulation.

However, dependent claim(s) 42 and 54 recite(s) subject matter that cures the 101 deficiency of claim(s) 41, 43-53 and 55, which is done by applying the data gathering and manipulation towards adjusting control of the HVACR. 

Thus, reciting the limitations of claim(s) 42 and/or 54 (or any other recitation with practical applications) in claim(s) 41 and 55 would also cure the 101 deficiency of claim(s) 41, 43-53 and 55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 41-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (U.S. Pub. No. 2018/0119973) (hereinafter “Rothman”) in view of Lifson et al. (U.S. Pub. No. 2010/0250009) (hereinafter “Lifson”).


Regarding claim 41, Rothman teaches a method of modeling and simulating indoor air quality (IAQ) for a heating, ventilation, air conditioning…system, (Para. 65 - - modeling/simulation is performed for indoor air quality for HVAC system)

comprising: determining behavior parameters for one or more individuals in an indoor space; (Para. 65 - - user’s habits, i.e. behavior parameters for one or more individuals, are determined in order to be used by machine learning algorithm)

determining spatial parameters of one or more objects in the indoor space; (Para. 49 - - location of user device is being interpreted as spatial parameter of one or more objects as defined by Applicant’s claims 47 and 48)

generating a model based on the behavior parameters and the spatial parameters; (Para. 65 - - model is generated based on behavior and spatial parameters)

and determining a critical location of an airflow to disinfect the airflow for the indoor space. (Para. 11 - - various infectious particles are detected; Para. 51 - - particles can be filtered, i.e. disinfected; Para. 48 - - airflow is disinfected by filter; Para. 49 - - air quality at specific/critical location is determined)


But Rothman does not explicitly teach a method…for a heating, ventilation, air conditioning, and refrigeration (HVACR) system,

However, Lifson teaches a method…for a heating, ventilation, air conditioning, and refrigeration (HVACR) system, (Para. 8 - - HVAC&R system is used)

Rothman and Lifson are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain airflow management related systems that are being operated to maintain desired conditions.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Rothman, by incorporating the above limitation(s) as taught by Lifson.

One of ordinary skill in the art would have been motivated to do this modification in order to control environmental conditions at any desired location in a conditioned or refrigerated space, as suggested by Lifson (Para. 4).

 

Regarding claim 42, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches adjusting a control of the HVACR system on the airflow before the airflow reaches the critical location. (Para. 18 - - system is controlled based on air-related data)



Regarding claim 43, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches running the generated model; and performing a simulation of the airflow based on running of the generated model. (Para. 65 - - model is used in order to simulate air quality within the airflow of the environment by running the model)



Regarding claim 44, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches determining a balanced requirement based on requirements of at least two simulations, wherein the at least two simulations are performed on at least two models, respectively, each of the at least two models includes a requirement, and determining the balanced requirement is based on the requirement of each of the at least two models. (Para. 65 - - multiple modeling techniques can be used in order to determine balanced requirement based on running the models, where two or more modeling techniques can be used)



Regarding claim 45, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches reducing an order of the model. (Para. 45 - - prioritizing is performed in order to simplify, i.e. reduce order of model)



Regarding claim 46, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches wherein the model includes one or more of an airflow model modelling an airflow within the indoor space, a layout model modeling a spatial layout of the indoor space, an energy consumption model modeling an energy usage of the indoor space, a probability model modelling a risk of presence of infected individuals in the indoor space, an movement model modeling a movement of the one or more individuals in the indoor space, a contaminant tracking model modeling a movement of the infected individuals in the indoor space, and a pathogen elimination model modelling an effectiveness of pathogen elimination methods. (Para. 49, 65 - - air quality at specific/critical location is determined)



Regarding claim 47, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches wherein the one or more objects in the indoor space include one or more of moving non-human objects, stationary non-human objects, and moveable non-human objects. (Para. 49 - - location of user device is being interpreted as spatial parameter of one or more objects)



Regarding claim 48, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches wherein the spatial parameters include one or more of a shape of an object, a size of the object, a length of the object, a width of the object, a height of the object, a volume of the object, a profile of the object, a geometry of the object, a location of the object, a gap between objects, and a velocity of a moving object. (Para. 49 - - location of user device is being interpreted as spatial parameter of one or more objects)



Regarding claim 49, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches wherein the behavior parameters include one or more of a distance among the one or more individuals, a facial direction of the one or more individuals, an object indicative of mask wearing of the one or more individuals, an action indicative of mask removing from the one or more individuals, a location of the one or more individuals, a movement of the one or more individuals, a velocity of the movement of the one or more individuals, a voice threshold of the one or more individuals, a body size of the one or more individuals, and a body temperature of the one or more individuals. (Para. 49 - - location of user device is being interpreted as behavior parameter of one or more individuals)



Regarding claim 50, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches wherein the model includes a computational fluid dynamics model, the method further comprising: reducing an order of the computational fluid dynamics model. (Para. 45 - - prioritizing is performed in order to simplify, i.e. reduce order of model; Para. 65 - - modeling is performed for air measurements, i.e. fluid dynamics)



Regarding claim 51, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches wherein the model includes a 3D model, the method further comprising: reducing an order of the 3D model. (Para. 65 - - multi-dimensional modeling is performed; Para. 45 - - prioritizing is performed in order to simplify, i.e. reduce order of model)



Regarding claim 52, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches determining a risk assessment based on the behavior parameters. (Para. 60 - - VOC and PM readings being above or below threshold is being interpreted as risk assessment)



Regarding claim 53, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches issuing an alert when the risk assessment exceeds a predetermined threshold. (Para. 60 - - alert is issued when risk assessment exceeds a predetermined threshold)



Regarding claim 54, the combination of Rothman and Lifson teaches all the limitations of the base claim(s).
Rothman further teaches adjusting control parameters of the HVACR system based on the risk assessment. (Para. 18 - - system is controlled based on air-related data)



Regarding claim 55, Rothman teaches an indoor air quality (IAQ) modelling and simulating system for a heating, ventilation, air conditioning…system, (Para. 65 - - modeling/simulation is performed for indoor air quality for HVAC system)

comprising: a controller, (Para. 78 - - controller is used)

wherein the controller is configured to: determine behavior parameters for one or more individuals in an indoor space; (Para. 65 - - user’s habits, i.e. behavior parameters for one or more individuals, are determined in order to be used by machine learning algorithm)

determine spatial parameters of one or more objects in the indoor space; (Para. 49 - - location of user device is being interpreted as spatial parameter of one or more objects as defined by Applicant’s claims 47 and 48)

generate a model based on the behavior parameters and the spatial parameters; (Para. 65 - - model is generated based on behavior and spatial parameters)

and determine a critical location of an airflow to disinfect the airflow for the indoor space. (Para. 11 - - various infectious particles are detected; Para. 51 - - particles can be filtered, i.e. disinfected; Para. 48 - - airflow is disinfected by filter; Para. 49 - - air quality at specific/critical location is determined)


But Rothman does not explicitly teach system…for a heating, ventilation, air conditioning, and refrigeration (HVACR) system,

However, Lifson teaches a method…for a heating, ventilation, air conditioning, and refrigeration (HVACR) system, (Para. 8 - - HVAC&R system is used)

Rothman and Lifson are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain airflow management related systems that are being operated to maintain desired conditions.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Rothman, by incorporating the above limitation(s) as taught by Lifson.

One of ordinary skill in the art would have been motivated to do this modification in order to control environmental conditions at any desired location in a conditioned or refrigerated space, as suggested by Lifson (Para. 4).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2018/0001249 by Sher, which discloses conditioning and purifying air by removing pollutants from air (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119